EXHIBIT 10.41

LOGO [g77377img_004.jpg]

PERSONAL AND CONFIDENTIAL

February     , 2008

[Employee’s Name]

[Home Street Address]

[Home City, State, Zip Code]

Dear [Name]:

Pacer International, Inc. (together with its successors and assigns, the
“Company”), values your continued service as an employee and would like to offer
to you the opportunity to participate in a special management retention program
on the terms and conditions stated in this letter (the “Program”). The Program
would provide you with the enhanced severance benefits described below if,
within eighteen (18) months after a “Change in Control,” your employment with
the Company or its Subsidiary were terminated either (i) by the Company or such
Subsidiary without “Cause” or (ii) by you with “Good Reason” (such terms being
defined in Exhibit A).

Accordingly, in consideration of your continued employment with the Company or
its Subsidiary, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and you, by your
signature and acceptance below, hereby agree as follows:

1. Defined Terms. Certain capitalized terms used in this letter have the
meanings given to them in Exhibit A attached to this letter.

2. Enhanced Severance Benefit.

(a) Under the Program, if at any time within eighteen (18) months following a
Change in Control your employment with the Company or its Subsidiary is
terminated either (i) by the Company or such Subsidiary without Cause or (ii) by
you with Good Reason, then you will be entitled to receive from the Company as
enhanced severance an amount equal to two times your ordinary severance benefit
under your employment agreement with the Company or its Subsidiary as in effect
immediately prior to the Change in Control, or, if greater benefits inure to
you, at the time of such termination of your employment, in either case assuming
and subject to the Company’s determination that all conditions for the payment
of your ordinary severance benefit under your employment agreement, the
Company’s severance policy and this letter have been met. For example, if you
have an employment agreement that provides an ordinary severance benefit of
twelve (12) months continued payment of your base salary, then under the Program
you would be entitled to an enhanced severance benefit of twenty-four
(24) months continued payment of your base salary (and no base salary severance
benefit would be payable under your employment agreement).

 

One Independent Drive, Suite 1250, Jacksonville, FL 32202, Tel. 904-485-1000,
Fax 904-485-1019



--------------------------------------------------------------------------------

PERSONAL AND CONFIDENTIAL

[Name]

February ___, 2008

Page 2 of 8

 

(b) Anything contained in this letter or the Program to the contrary
notwithstanding, in no event will the enhanced severance benefit payable under
the Program exceed an aggregate amount equal to two times your annual base
salary in effect immediately prior to the Change in Control, or, if greater, at
the time of the termination of your employment. For example:

(i) if you have an employment agreement that provides an ordinary severance
benefit of eighteen (18) months continued payment of your base salary, then your
enhanced severance benefit under the Program would be capped at twenty-four
(24) months continued payment of your annual base salary (and no base salary
severance benefit would be payable under your employment agreement); and

(ii) if you have an employment agreement that provides ordinary severance of
twenty-four (24) months continued payment of your base salary, then your
enhanced severance under the Program would be capped at that twenty-four
(24) months of continued payment of your annual base salary (and no base salary
severance benefit would be payable under your employment agreement).

(c) The amount of enhanced severance payment under the Program will be
calculated using your base salary in effect immediately prior to the Change in
Control, or, if greater, at the time of the termination of your employment.

(d) The enhanced severance benefit payable under the Program will be in lieu of
your ordinary severance under your employment agreement. The Program does not
double or otherwise amend or modify in any way any other rights you may have
under your employment agreement. For example, the Program does not enhance or
otherwise amend or modify in any way any other termination benefit you may have,
such as any right to receive a pro-rata bonus payment, or to continued
participation in Company sponsored or provided benefit plans or programs, or to
Company payment of insurance premiums or payment or provision of continued
fringe benefits.

(e) Anything contained in this letter or the Program to the contrary
notwithstanding, if a termination of your employment within eighteen (18) months
following a Change in Control would trigger ordinary severance and other
termination benefits under your employment agreement with the Company or its
Subsidiary that are the same as or greater than what you would be entitled to
receive under this letter and the Program, then this letter and the Program
shall not apply to such termination and your employment agreement will govern
the benefits which you will be entitled to receive.

3. Payments Subject to Withholding; Treatment of Potential Excess “Parachute
Payments.”

(a) All payments under the Program will be subject to applicable withholding,
F.I.C.A., employment and other similar federal, state and local taxes and
contributions required by law to be withheld.

 

One Independent Drive, Suite 1250, Jacksonville, FL 32202, Tel. 904-485-1000,
Fax 904-485-1019



--------------------------------------------------------------------------------

PERSONAL AND CONFIDENTIAL

[Name]

February ___, 2008

Page 3 of 8

 

(b) Anything contained in this letter or the Program to the contrary
notwithstanding, if the payment of all or any part of your enhanced severance
benefit under the Program (along with any other payment or benefit includible in
the calculation of “parachute payments” under Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”)) would render any payments or
other benefits to you subject to the excise tax imposed by Section 4999 of the
Code, then the enhanced severance payments under the Program shall be reduced to
an amount such that the aggregate of such payments under the Program and any
other amounts otherwise payable to or benefits to be received by you that are
includible in the computation of “parachute payments” does not exceed 2.99 times
the “base amount” as defined in Section 280G of the Code. The Company’s
independent accountants or attorneys shall be responsible for making this
calculation, which shall be binding on the Company and you absent clear or
manifest error.

4. Covenants and Conditions for Payment of Severance. The Company’s obligation
to pay an enhanced severance benefit under the Program is conditioned upon your
compliance with this letter and any and all conditions applicable to your
eligibility to receive the ordinary severance benefit under your employment
agreement, which may include execution of a settlement and release agreement,
return of Company property, compliance with continuing confidentiality,
nonsolicitation, noncompetition or other covenants, or any combination thereof.

5. Events that Trigger the Enhanced Severance Payments.

(a) The enhanced severance benefit under the Program is payable to you only if
your employment is terminated within 18 months after a Change in Control either
(i) by the Company without Cause or (ii) by you with Good Reason. The enhanced
severance benefit under the Program will expire on the eighteen (18) month
anniversary of a Change in Control. Accordingly, if your employment is
terminated after eighteen (18) months following a Change in Control, the
enhanced severance benefit under the Program will have expired and will not be
payable to you (regardless of the reasons for or circumstances surrounding such
termination), but in such case you may still be entitled to the ordinary
severance benefit payable under your employment agreement, depending on the
reasons for or circumstances surrounding such termination. Similarly, if your
employment is terminated before a Change in Control occurs, the enhanced
severance benefit under the Program will not apply and will not be payable to
you (regardless of the reasons for or circumstances surrounding such
termination), but you may be entitled to the ordinary severance benefit payable
under your employment agreement, depending on the reasons for or circumstances
surrounding such termination.

(b) If you quit, resign, retire or otherwise terminate your employment without
Good Reason at any time (whether before or after a Change in Control), or if
your employment is terminated by the Company or its Subsidiary for Cause at any
time (whether before or after a Change in Control), you will not be entitled to
any enhanced severance benefit or payment under this letter or the Program.

6. Death or Disability.

(a) If your employment is terminated due to your death or disability within
eighteen (18) months after a Change in Control, the Company will not be
obligated to pay any enhanced

 

One Independent Drive, Suite 1250, Jacksonville, FL 32202, Tel. 904-485-1000,
Fax 904-485-1019



--------------------------------------------------------------------------------

PERSONAL AND CONFIDENTIAL

[Name]

February ___, 2008

Page 4 of 8

 

severance benefit under this letter or the Program. Termination for disability
will be determined in accordance with your employment agreement with the Company
or its Subsidiary, or, if your employment agreement does not provide for a
termination for disability, then your employment will be considered to be
terminated due to your disability if the Company or its Subsidiary terminates
your employment at any time after you are incapacitated or disabled by accident,
sickness or otherwise so as to render you mentally or physically incapable of
performing your job responsibilities for any period of ninety (90) consecutive
days or for an aggregate of one hundred and eighty (180) days in any period of
three hundred and sixty (360) consecutive days.

(b) If you die or become disabled at any time after your employment is
terminated while you are receiving or are entitled to receive the enhanced
severance benefit under the Program, the Company will pay or continue to pay the
enhanced severance benefit to you or your estate or beneficiaries as their
interests may appear.

7. Timing of Enhanced Severance Payments. The Company will pay the enhanced
severance to which you may be entitled under the Program at the time and in the
form as your ordinary severance benefit would have been paid under your
employment agreement. For example, if your employment agreement provides that
severance benefits be paid in a lump sum, your enhanced severance under the
Program will be paid in a lump sum; alternatively, if your employment agreement
provides that severance benefits be paid as salary continuation or other
installments over time, your enhanced severance under the Program will be paid
as salary continuation or other installments over time. Notwithstanding the
foregoing provisions of this paragraph 7, if on the date of your termination you
are a “specified employee” as defined in Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”), and an exception from Section 409A’s
requirements is not available, you may not receive a distribution under the
Program until six months after the date of your termination. If you are subject
to the restriction described in the previous sentence, you will be paid on the
first day of the seventh month after your termination an amount equal to the
benefit that you would have been paid during such six-month period absent such
restriction.

8. Restrictions on Disclosure of this Agreement’s Terms. This letter describes a
special arrangement that is not available to all Company employees. The Company
expects you to keep the existence and terms of this letter and the Program in
the strictest confidence. Accordingly, you agree that you will keep the
existence, terms and content of this letter and the Program strictly
confidential and that you will not disclose any aspect of the existence, terms
or content of this letter or the Program to any other person, including any
current or former employees, agents, consultants or contractors employed or
retained by the Company or any of its Subsidiaries; provided, however, that you
may disclose the existence, terms and content of this letter and the Program
(a) to your spouse, attorney, accountant or tax advisor if such person is first
advised of, acknowledges, and agrees to keep the existence, terms and content of
this letter and the Program strictly confidential, or (b) as may be necessary in
any legal proceeding to which the Company is a party in order to enforce the
terms of this letter, or (c) to the extent required by law or court order or
subpoena after you have first provided reasonable and prompt notice of such
requirement to the Company to enable it to seek appropriate confidential
treatment. Your compliance with this paragraph is a condition to the Company’s
obligation to pay or to continue to pay the enhanced severance benefit to which
you may otherwise be entitled under the Program.

 

One Independent Drive, Suite 1250, Jacksonville, FL 32202, Tel. 904-485-1000,
Fax 904-485-1019



--------------------------------------------------------------------------------

PERSONAL AND CONFIDENTIAL

[Name]

February ___, 2008

Page 5 of 8

 

9. Effect on any Existing Employment Agreement. Neither this letter nor the
Program shall be deemed to alter, amend, modify, supplement or terminate any
employment agreement you may have with the Company or its Subsidiary, except for
the payment of enhanced severance under the Program in lieu of the ordinary
severance payable under your employment agreement as provided in paragraph 2(d)
above.

10. No Change to Status as an “At Will” Employee. Neither this letter nor the
Program shall be deemed to alter, amend, modify, or change your “at will”
employment status. Both you and the Company or its Subsidiary have an absolute
right to terminate your employment at any time (subject to compliance with
applicable law). Neither this letter nor the Program shall be deemed give you
any right or expectation to continue in the employment of the Company or its
Subsidiary, nor will the same interfere with the Company’s or its Subsidiary’s
right to change or terminate your employment at any time for any reason (subject
to compliance with applicable law).

11. General Terms.

(a) Nothing in this letter or the Program creates or shall be construed to
create a trust or separate fund of any kind or any fiduciary relationship
between the Company or its Subsidiary and you or any other person. Your right to
receive payments from the Company under this letter and the Program will be no
greater than the right of an unsecured general creditor of the Company.

(b) During your lifetime, your rights under this letter and the Program will be
exercisable only by you or, if permissible under applicable law, by your
guardian or legal representative. Neither this letter nor the Program confers or
shall be deemed to confer any rights or remedies upon any person or entity other
than you, the Company and its Subsidiaries and your and their respective
successors, permitted assigns, representatives, heirs and estates, as
applicable. No right or benefit under this letter or the Program may be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by you other than by will or by the laws of descent and distribution.
Any purported transfer or encumbrance by you will be void and unenforceable
against the Company.

(c) Neither the Company nor any of its Subsidiaries, nor any member of the Board
of Directors or any committee of the Board of Directors of the Company or any of
its Subsidiaries, nor any officer of the Company or any of its Subsidiaries
delegated authority in connection with this letter or the Program will be liable
for any action, omission or determination made in good faith by such person or
entity with respect to this letter or the Program.

(d) This letter states the entire agreement between you and the Company
regarding the Program and supersedes all prior discussions, agreements or
understandings on this subject matter. This letter may not be amended or
modified except in writing and signed by both the Company and you. Any failure
or delay in exercising any right, power or remedy under this

 

One Independent Drive, Suite 1250, Jacksonville, FL 32202, Tel. 904-485-1000,
Fax 904-485-1019



--------------------------------------------------------------------------------

PERSONAL AND CONFIDENTIAL

[Name]

February ___, 2008

Page 6 of 8

 

letter will not operate as a waiver of that right, power or remedy or of any
other right, power or remedy. A party’s waiver of a breach of any provision of
this letter by the other party will not operate or be construed as a waiver of
any other or subsequent breach by the other party.

If you wish to accept this offer and participate in the Program, please sign the
last page of this letter in the space indicated below and return your signed
copy no later than March 30, 2008, to the Pacer Legal Department in
Jacksonville, Florida.

If you have any questions regarding this letter or the Program, please contact
Adriene Bailey, Executive Vice President, Strategy and Organizational
Development, at (904) 495-1002.

 

Sincerely,   

Adriene Bailey

Executive Vice President, Strategy and

Organizational Development

 

ACCEPTED AND AGREED TO:

Signature:                                     
                                         

 

Print Name:                                       
                                   

 

Date:                                     
                                                   

 

One Independent Drive, Suite 1250, Jacksonville, FL 32202, Tel. 904-485-1000,
Fax 904-485-1019



--------------------------------------------------------------------------------

PERSONAL AND CONFIDENTIAL

[Name]

February ___, 2008

Page 7 of 8

 

EXHIBIT A

Definitions

 

1. “Cause” means the occurrence or existence of any of the following events or
circumstances:

 

  (a) your willful misconduct with respect to the business and affairs of the
Company or any of its Subsidiaries;

 

  (b) your willful neglect of your duties or the failure to follow the lawful
directions of the Board or more senior officers of the Company or its Subsidiary
to whom you report, including the violation of any material policy of the
Company or of any of its Subsidiaries that is applicable to you;

 

  (c) your material breach of any provision of your employment agreement or any
other written agreement between you and the Company or any of its Subsidiaries
and, if the breach is capable of being cured, your failure to cure that breach
within thirty (30) days of receipt of written notice of such breach from the
Company or any of its Subsidiary;

 

  (d) your commission of a felony;

 

  (e) your commission of an act of fraud or financial dishonesty with respect to
the Company or any of its Subsidiaries; or

 

  (f) your conviction of a crime involving moral turpitude or fraud.

 

2. “Good Reason” means the occurrence or existence of any of the following
events or circumstances:

 

  (a) any reduction in the annual base salary, target bonus percentage or
opportunity, employee benefits or fringe benefits required to be provided to you
under your employment agreement with the Company or its Subsidiary, provided
that you notify the Company, in writing, of such reduction and, if such
reduction is capable of being cured, the Company’s failure to cure the same
within 30 days after the Company’s receipt of such written notice;

 

  (b) any material reduction in your position, title, duties, reporting
responsibilities or authorities; provided that you notify the Company, in
writing, of such material reduction and, if such material reduction is capable
of being cured, the Company’s failure to cure the same within 30 days after the
Company’s receipt of such written notice;

 

  (c) any material breach by the Company of its obligations to you under any
employment or other written agreement between the Company and you and, if such
breach is capable of being cured, the Company’s failure to cure the same within
30 days after the Company’s receipt of written notice of such breach from you;
or

 

One Independent Drive, Suite 1250, Jacksonville, FL 32202, Tel. 904-485-1000,
Fax 904-485-1019



--------------------------------------------------------------------------------

PERSONAL AND CONFIDENTIAL

[Name]

February ___, 2008

Page 8 of 8

 

  (d) the Company’s requirement that you relocate your principal office or place
of employment with the Company or its Subsidiary to a location that is more than
fifty (50) miles from the present location of your principal office.

 

3. “Change in Control” means the occurrence or existence of any of the following
events or circumstances:

 

  (a) any “person” or any “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended), but excluding the
Company, any Subsidiary of the Company and any employee benefit plan of the
Company or any of its Subsidiaries, is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended),
directly or indirectly, of securities representing 50% or more of the total
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of directors (the “Company Voting Securities”);

 

  (b) the consummation of a merger, consolidation, share exchange or similar
form of corporate reorganization of the Company, or any such type of transaction
involving the Company or any of its Subsidiaries that requires the approval of
the Company’s shareholders (whether for such transaction or the issuance of
securities in the transaction or otherwise), or the sale or other disposition in
one transaction or a series of transactions of all or substantially all of the
assets of the Company (any of the foregoing events being referred to herein as a
“Business Combination”), unless such Business Combination also constitutes a
Non-Control Transaction (as defined below);

 

  (c) individuals constituting the Board as of February 5, 2008 (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board (or
the board of directors or similar governing body of the surviving entity or its
ultimate parent company in the case of a merger, consolidation or reorganization
of the Company whose principal purpose is to change the Company’s state of
incorporation, form a holding company or effect a similar reorganization as to
form); provided, however, that any individual whose election to the Board, or
whose nomination for election to the Board by the Company’s shareholders, was
approved or recommended by at least two-thirds (2/3) of the directors then
comprising the Incumbent Board shall be deemed to be a member of the Incumbent
Board unless such individual’s initial assumption of office occurs as a result
of either an actual or threatened proxy contest relating to the election of
directors (including by way of consent solicitation); or

 

  (d) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company.

 

One Independent Drive, Suite 1250, Jacksonville, FL 32202, Tel. 904-485-1000,
Fax 904-485-1019



--------------------------------------------------------------------------------

PERSONAL AND CONFIDENTIAL

[Name]

February ___, 2008

Page 9 of 8

 

4. “Non-Control Transaction” means any Business Combination immediately
following which both of the following conditions are satisfied:

 

  (a) more than 50% of the total combined voting power of the Voting Securities
of the corporation or other entity resulting from such Business Combination
(including a corporation or other entity that acquires all or substantially all
of the assets of the Company or that beneficially owns, directly or indirectly,
100% of the Company’s Voting Securities) or the ultimate parent company thereof
is represented by shares that comprised Voting Securities of the Company
immediately prior to such Business Combination (either by remaining outstanding
or by being converted), and such voting power is in substantially the same
proportion as the voting power of such Voting Securities of the Company
immediately prior to such Business Combination; and

 

  (b) at least a majority of the members of the board of directors or equivalent
governing body of the corporation or other entity resulting from such Business
Combination or the ultimate parent company thereof were members of the Incumbent
Board at the time of the Board’s approval of the initial agreement providing for
such Business Combination.

 

5. “Subsidiary” of the Company means any entity, domestic or foreign, of which
not less than 50% of the outstanding shares or other equity interests normally
entitled to vote for the election of directors or equivalent governing body are
owned or controlled, directly or indirectly, by the Company, whether or not such
entity now exists or is hereafter organized or acquired.

 

One Independent Drive, Suite 1250, Jacksonville, FL 32202, Tel. 904-485-1000,
Fax 904-485-1019